Order entered January 29, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01121-CR

                             OSCAR PEREACRUZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00276-S

                                          ORDER
       Before the Court is court reporter Lisa V. Jackson’s January 25, 2019 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before February 27, 2019. We caution Ms. Jackson that further extensions are

disfavored.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE